              Case 2:20-cr-00012-MCE Document 21 Filed 08/04/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                              CASE NO. 2:20-CR-012-MCE
12                                Plaintiff,                STIPULATION REGARDING EXCLUDABLE
                                                            TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                              ORDER
14   REGINALD THOMAS,                                       DATE: August 6, 2020
                                                            TIME: 10:00 a.m.
15                                Defendant.                COURT: Hon. Morrison C. England, Jr.
16

17          This case is set for a status conference on August 6, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” This and previous General Orders, as well as the declarations of judicial emergency, were
20 entered to address public health concerns related to COVID-19.

21          Although the General Orders and declarations of emergency address the district-wide health

22 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

23 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

24 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

25 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

26 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

27 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

28 findings on the record “either orally or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME                 1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00012-MCE Document 21 Filed 08/04/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

 3 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 4 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

 5 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

 6 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

 7 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

 8 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

 9          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

10 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

11 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

12 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

13 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

14 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

15 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

16 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

17 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

18 by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00012-MCE Document 21 Filed 08/04/20 Page 3 of 4


 1          1.       By previous order, this matter was set for status on August 6, 2020.

 2          2.       By this stipulation, defendant now moves to continue the status conference until

 3 September 24, 2020, and to exclude time between August 6, 2020, and September 24, 2020, under Local

 4 Code T4.

 5          3.       The parties agree and stipulate, and request that the Court find the following:

 6                   a)     The government has represented that the discovery associated with this case

 7          includes over 400 pages and/or files of reports and related documents, photographs, audio

 8          recordings, and videos. All of this discovery has been either produced directly to counsel and/or

 9          made available for inspection and copying.

10                   b)     Counsel for defendant desires additional time to continue to conduct investigation

11          and research related to the charges, review discovery for this matter, provide redacted discovery

12          to the defendant, to discuss potential resolutions with his client, and to otherwise prepare for

13          trial.

14                   c)     Counsel for defendant believes that failure to grant the above-requested

15          continuance would deny him/her the reasonable time necessary for effective preparation, taking

16          into account the exercise of due diligence.

17                   d)     The government does not object to the continuance.

18                   e)     Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of August 6, 2020 to September 24,

23          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

24          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

25          of the Court’s finding that the ends of justice served by taking such action outweigh the best

26          interest of the public and the defendant in a speedy trial.

27 /

28 /

       STIPULATION REGARDING EXCLUDABLE TIME              3
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00012-MCE Document 21 Filed 08/04/20 Page 4 of 4


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: July 31, 2020                                     MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ TANYA B. SYED
 9                                                             TANYA B. SYED
                                                               Assistant United States Attorney
10

11
      Dated: July 31, 2020                                     /s/ OLAF W. HEDBERG
12                                                             OLAF W. HEDBERG
13                                                             Counsel for Defendant
                                                               REGINALD THOMAS
14

15

16
                                                       ORDER
17
            IT IS SO ORDERED.
18
     Dated: August 4, 2020
19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
